Citation Nr: 0927459	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative cervical degenerative disc disease with a history 
of radiculopathy in both shoulders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1992.  

This matter is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's cervical 
spine disability has been manifested by subjective complaints 
of pain which radiated down the arm and numbness in fingers; 
objective findings included limitation of motion.  Ankylosis 
of the entire spine and incapacitating episodes have not been 
shown. 

2.  Neurological impairment of the shoulders results in mild 
incomplete paralysis of the shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post-operative cervical degenerative disc disease with a 
history of radiculopathy in both shoulders have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code (DC) 5243 (2008).

2.  The criteria for entitlement to a separate rating of 20 
percent rating for radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DCs 
5243, 8710 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran had surgery in March 1992 while in 
service fusing C6-7 and was granted a 20 percent rating for a 
cervical spine disability.  In December 2000, the rating was 
increased to 40 percent.  Currently, he requests a higher 
rating. 

During the course of this appeal, the Veteran underwent VA 
examinations in June 2004 and November 2005, with a follow up 
opinion in December 2005.  As an initial matter, the Board 
finds that the VA examinations are adequate for rating 
purposes.  

Specifically, the examiners obtained a history from the 
Veteran, conducted thorough examinations, reviewed diagnostic 
studies, and reviewed outpatient treatment records.  It is 
unclear whether the examiners reviewed the claims file in 
June 2004, but the claims file was reviewed in November 2005.  
There is no indication that the examiners were not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant facts.  Therefore, the Board can 
proceed to adjudicate the claim now on appeal.

The Veteran is rated at 40 percent disabling under DC 5243 
(intervertebral disc syndrome).  A higher rating for a 
cervical spine disability is warranted when the evidence 
shows the following:

*	unfavorable ankylosis of the entire 
spine (100 percent); 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months (60 
percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 40 percent is not warranted 
for the entire period on appeal.  However, as discussed 
below, a separate 20 percent rating is warranted for 
radiculopathy. 

First, unfavorable ankylosis has not been shown.  Ankylosis 
is defined as a fixation of the joint.  The evidence reflects 
that favorable ankylosis of C6-7 was shown in June 2004, but 
that no unfavorable ankylosis was shown and that the Veteran 
demonstrated a certain movement of the cervical spine during 
the entire appeal period.  

In this case, the clinical records noted ranges of motion in 
June 2004, including flexion to 25 degrees, extension to 10 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, right rotation to 60 degrees and left 
rotation to 60 degrees.  Similar results were shown at the 
November 2005 VA examination.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees and left and right lateral rotation are zero to 80 
degrees.  

As unfavorable ankylosis was not shown at the November 2005 
VA examination, as evidenced by the level of movement in the 
cervical spine, a higher rating is not warranted for 
unfavorable ankylosis of the entire spine.  

Next, the Veteran has not stated and treatment records have 
not shown that he has had any incapacitating episodes over 
the entire time of the appeal.  He submitted private 
treatment records from his primary care physician which did 
not indicate any incapacitating episodes prior to May 2002 
(date of the most recent private treatment record).  

In November 2005, he reported that he was not receiving 
current treatment for his cervical spine disability.  The 
Board has considered all of the treatment records and 
examination reports before it and finds that the evidence 
does not support a higher rating on the basis of 
incapacitating episodes totaling 6 weeks in duration in the 
last 12 months.  

Nevertheless, after reviewing the evidence on file, the Board 
finds that pursuant to Note (1), the Veteran is entitled to a 
separate compensable rating for radiculopathy for neuralgia 
under DC 8710.  A rating for neuralgia of the upper radicular 
group (fifth and sixth cervical) is warranted when the 
evidence shows the following:

*	mild incomplete paralysis of 
shoulder and elbow movements (20 
percent). 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 

Specifically, the evidence reflects neurologic symptomatology 
throughout the rating period on appeal as well as a history 
of neurologic symptomatology.  For example, at a December 
2000 private outpatient visit, the Veteran complained of 
tingling and numbing sensations down both arms, along with 
weakness.  Upon examination, the physician noted that the 
Veteran complained of severe pain with flexion and extension 
of the neck.  He also reported occasional shooting pains down 
both arms, with the left being worse than the right.  

A month later, at another private outpatient visit, in 
January 2001, the Veteran complained of pain in his neck and 
shoulders. Upon examination, the physician noted that hand, 
elbow, wrist and shoulder had good range of motion except 
with complete abduction where the Veteran stopped at 120 
degrees due to pain.   

A June 2004 examination reflected that the Veteran had post-
operative cervical disc disease with radiculopathy of both 
shoulders.  Upon physical examination, the examiner noted 
evidence of radiating pain on movement of the right arm with 
no evidence of muscle spasm.  The physician noted that there 
was no evidence of tenderness.  The Veteran was diagnosed 
with post-operative cervical disc disease with history of 
radiculopathy of both shoulders.  

At a July 2004 VA outpatient visit, the Veteran complained of 
shoulder pain.  On physical examination, he winced frequently 
and grabbed his right shoulder with minute movements.  

At the November 2005 VA examination, the Veteran complained 
of constant pain radiating from his neck down his right arm 
into his hand.  He reported that he had intermittent numbness 
of the thumb, index and middle fingers.  At that time, the 
examiner commented that circulation, brachial, radial pulses 
were present and equal bilaterally.  Further, proprioception, 
sensory sensation, vibratory sensations were present, equal 
and intact bilaterally.  

The examiner commented that there was no indication of 
numbness noted during sensory/sharp examination.  He 
additionally noted that on palpitation of the cervical spine, 
there was no fasciculation, no spasms, and cervical vertebrae 
were centrally aligned midline.  The Veteran was diagnosed 
with "status post cervical spine fusion now with pain."

The Board finds that the medical evidence detailed above 
supports a finding of mild neurological manifestations of the 
upper radicular group, but no more.  As the medical evidence 
shows fusion of C6-7 and the upper radicular group applies to 
fifth and sixth cervical, the Board will consider the 
diagnostic code for neuralgia of the upper radicular group, 
which affords the highest possible rating evaluation for 
"mild" neurological symptoms.  As such, a 20 percent rating 
is warranted for mild incomplete paralysis of the upper 
radicular group throughout the rating period on appeal.

In sum, a rating in excess of 40 percent, for the entire 
period on appeal, is not warranted for the Veteran's cervical 
spine disability.  Nonetheless, a separate 20 percent rating 
is warranted for the neurologic manifestations of the upper 
extremities.  In reaching these conclusions, the benefit of 
the doubt doctrine has been applied where appropriate.

Further, even considering the Veteran's subjective complaints 
of pain and numbness, the evidence does not warrant a higher 
rating, under the rating schedule or in contemplation of 
additional factors affecting limitation of motion as set 
forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because 
the additional factors result in worsening range of motion 
but not are sufficient to warrant a higher rating. 

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's cervical spine disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied as to a rating in excess of 40 percent for 
his cervical spine disability.

Even considering the Veteran's subjective complaints of pain, 
the evidence does not warrant a higher rating under the 
rating schedule or in contemplation of additional factors 
affecting limitation of motion as set forth in DeLuca, except 
as to radiculopathy. 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's cervical spine disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

The evidence does not suggest that the Veteran underwent 
frequent periods of hospitalization after his surgery in 1992 
with regard to his cervical spine disability.  As noted at 
his November 2005 VA examination, he was able to dress, walk, 
groom, bathe, use the bathroom, and function in his current 
occupation selling insurance.  He was unable to engage in 
fast-pitch softball due to pain in throwing the ball and 
batting, but otherwise, there has been no impact on his 
occupation or recreational activities.  It was also noted 
that he had normal posture and normal manner of walking and 
the examiner noted that there was no impairment with posture 
and walking.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a 60 percent disability 
rating for a cervical spine disability with radiculopathy.  
The Board has considered the entire period of the claim and 
finds that the assignment of different ratings for different 
periods of time during the claim period is not warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He received a 
follow up VCAA notice in July 2005. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006. 

The Board acknowledges that the VCAA letters sent to the 
Veteran in May 2004 and July 2005 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, both the May 2004 and July 2005 VCAA letters 
requested that he submit all evidence in his possession that 
would indicate that his cervical disc disability had worsened 
in severity, including statements from his doctors, lab and 
X-ray results, or his own statements describing his symptoms, 
frequency and severity of the symptoms, and their causation 
of additional disability.  

Additionally, a March 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
mental disorders, including the specific criteria for the 
various ratings.  

The SOC explained in detail why he was granted a 40 percent 
rating and not granted the next higher 60 percent rating, 
listing the criteria for the next higher rating.  Based on 
the evidence above, the Veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  In his May 2005 claim for an 
increased rating, he authorized the VA to request private 
treatment records in support of his claim for an increase.  

Further, in his notice of disagreement, he reported that his 
"constant pain, and stiffness in [his] neck meet the 
criteria for unfavorable ankylosis."  This statement 
indicates that he was aware of the criteria for the next 
higher rating requiring unfavorable ankylosis.  Lastly, on 
his notice of disagreement and Appeal Form 9, he stated that 
his current pain and numbness were due to his service-
connected disability and warranted a higher rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records and associated private treatment records with the 
file.  Additionally, he was afforded VA examinations in June 
2004 and November 2005, with a follow up opinion in December 
2005.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 40 percent, for post-operative cervical 
degenerative disc disease with a history of radiculopathy in 
both shoulders is denied.

A separate 20 percent rating for mild neuropathy of the upper 
radicular group is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


